 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVornado, Inc., d/b/a Two Guys Discount DepartmentStores and Retail Clerks Union Local 888, RetailClerks International Union, AFL-CIO.' Cases 29-CA-5687, 29-CA-5405, and 29-CA-5799March 15, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn October 4, 1978, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Vornado, Inc., d/b/a TwoGuys Discount Department Stores, Coram, Long Is-land, New York, its officers, agents, successors, andIThe name of the Union appears as amended at the hearing.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). we have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge stated that Respondent filed a motion inwhich all parties concurred to strike and to expunge physically certain por-tions of the record. While granting the motion to strike, the AdministrativeLaw Judge referred the motion to expunge to the Board, noting that nothingin the Board's Rules and Regulations empowered him to delete materialsphysically from the record. We hereby deny the motion inasmuch as noparty has alleged that any prejudice will result from a failure to expunge, andwe find no reason in this case to delete material physically from the tran-script.3 The Administrative Law Judge found that Supervisor Roger Nagel's dis-cussion with employee Lorraine Libynski, regarding the technical infractionnotice issued to her because of her participation in Board proceedings, con-stituted harassment in violation of Sec. 8(aXl) of the Act. Further, the Ad-ministrative Law Judge implicitly found that Cash Operations ManagerLouis D'Angelo harassed employee Lois Tetrault by interrogating her con-ceming statements she gave to Board agents. we agree with these findings.However, we also find that D'Angelo's questioning of Tetrault was unlawfulinterrogation in violation of Sec. 8(aX ) of the Act, and we shall modify theOrder and notice to reflect this finding.assigns, shall take the action set forth in said recom-mended Order, as so modified:1. Substitute the following for paragraph (c):"(c) Interrogating employees about their ownunion sentiments and activities and those of other em-ployees or about information they gave to or maygive to agents of the National Labor RelationsBoard."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing in which the Company, theUnion, and the General Counsel of the National La-bor Relations Board participated and offered evi-dence, it has been found that we violated the Na-tional Labor Relations Act, as amended. We havebeen ordered to post this notice and to abide by whatwe say in this notice.WE WILL NOT question employees about theirunion sentiments or activities or those of otheremployees or about information they gave to ormay give to agents of the National Labor Rela-tions Board.WE WILL NOT threaten employees with the lossof benefits or employment or with reprisals ifthey support the Union.WE WILL NOT create the impression of surveil-ling the union activities of employees.WE WILL NOT actually surveil the presence ofour employees at union meetings or activities.WE WILL NOT harass employees who are undersubpena to testify at NLRB proceedings.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed under Section 7 of theAct.WE WILL offer Lois Tetrault, Trudy Zotto, andKathleen Wagner immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and reim-burse them and Lorraine Libynski for the paythey lost as a result of overaction.WE WILL remove from the personnel or otherfiles of our employees and destroy the CorrectiveDiscussion Notice issued to Kathleen Wagnerand Lorraine Libynski.VORNADO, INC., D/B/A Two GuYS DIS-COUNT DEPARTMENT STORES241 NLRB No. 1064 TWO GUYS DISCOUNT DEPARTMENT STORESDECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Retail ClerksUnion, Local 888, Retail Clerks International Union, AFL-CIO, herein called the Union, filed a charge in Case 29-CA-5405 on January 10, 1977,' amended on January 17,which alleged that Vornado Inc., d/b/a Two Guys Dis-count Department Stores, herein called the Company orRespondent, violated Section 8(a)(1) and (3) of the Act. Thecomplaint in this case, issued on March 16, contained8(aX I) allegations concerning Respondent's conduct by sur-veillance and impressions of surveillance and variousthreats and alleging Respondent violated Section 8(a)(3) ofthe Act by suspending employee Kathleen Wagner on twooccasions and by discharging her. The complaint was lateramended on June 21 to allege the suspension of employeeLorraine Libynski as an 8(a)(3) violation.The Union filed a charge against Respondent in Case 29-CA-5687 on June 3. In addition to some topics recited inthe first case, this charge alleged that Respondent harassedemployee Trudy Zotto on May 13 by issuing a correctivedischarge notice (C.D.N.) to her. The complaint in this casewas issued on June 21 and alleged in addition to the harass-ment of Zotto, that various supervisors had engaged in in-terrogation, surveillance and impressions of surveillance,threats of discharge, and warnings not to associate withunion adherents. An order consolidating the complaints inthese two cases was issued by the Regional Director onJune 24.On July 29, the Union filed a charge against Respondentin Case 29-CA-5799 concerning the discharge of TrudyZotto on July 28. This charge was amended on August 3 toadd the discharge of Lois Tetrault on July 29. The com-plaint was issued on this charge on August 29 by the ActingRegional Director, alleging that the two discharges violateSection 8(a)(1), (3), and (4) of the Act and that varioussupervisors interrogated employees and gave the impressionthat their union activities were surveilled. An Order by theRegional Director consolidating this complaint with theprior two cases was issued on September 23.Respondent's timely answers to these complaints admit-ted the service and commerce allegations and the status of anumber of individuals as supervisors, but denied that Re-spondent had violated the Act in any manner.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearings held in Brooklyn, New York, on October 31through November 4 and from November 14 through 17,1977. The parties filed extensive briefs which have beenreceived and considered.Stating that all parties concurred, Respondent filed a mo-tion to physically delete from the record certain lines andpages contained in the transcript. While I may grant a mo-tion to strike certain things present in the transcript, I findnothing in the Board's Rules and Regulations which givesme the power to strike those matters physically from theI Unless specifically stated otherwise, the events herein took place in thelatter part of 1976 and the first 9 months of 1977.transcript. While granting the motion to strike, I pass on tothe Board for their disposition the balance of the motion tophysically strike these specific items from the transcript.The General Counsel's unopposed motion to correct thetranscript is granted.There are many 8(a)(1) allegations in these consolidatedcases as well as 8(a)(3) allegations. An assessment of theevidence leads me to conclude that Respondent engaged inan antiorganizational campaign, including dischargingprincipal union proponents and harassing other employeesin an effort to forestall union support by employees. Someof the allegations of 8(aX 1) were not specifically denied andRespondent witnesses having direct knowledge of certainevents were not produced. Where there are credibility con-flicts, I have credited the General Counsel's witnesses be-cause their stories were more consistent, direct, andstraightforward, and in most instances were corroboratedby other witnesses, including some of Respondent's wit-nesses. A significant proportion of Respondent's testimonyconsisted of secondhand reports rather than the testimonyof knowledgeable witnesses and did not meet the testimonyof General Counsel witnesses.On the entire record in this case, including the exhibitsand testimony, the contradictions in testimony, and on myevaluation of the reliability of the witnesses based on theirdemeanor and the evidence, I make the following:FINDINGS OF FACT1. COMMERCE FINDINGS AND UNION STATUSRespondent is a Delaware corporation with its principaloffice in Garfield, New Jersey, owning and operating retaildiscount department stores in New Jersey and New York.Respondent's Coram, Long Island, New York, store is theonly facility in this proceeding. Respondent annually re-ceives gross revenues in excess of $50,000 and purchasesgoods and materials valued in excess of $50,000, which itreceives directly from outside the States where its busi-nesses are located.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.II. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsThe headquarters of Respondent's East Coast operationsis in Garfield, New Jersey. Respondent operates some dis-count stores in New Jersey which are under union con-tracts. A new store was built for Respondent in Coram,Long Island, and Respondent advertised for prospectiveemployees in early July. According to some of the GeneralCounsel's witnesses, who were applicants at the time, a tre-mendous volume of applicants showed up. Prospective em-ployees filled out applications and some were interviewed atthe time. Persons employed were subject to a lie detector65 DIE(CISIONS OF NATIONAL LABOR RELATIONS BOARDtest and employed during July. The employees helped tocomplete the store, stocked the shelves with goods, andwere given some training courses.A new type of cash register made by Sweda was installedat the checkout counters of the Coram store. These cashregisters are tied directly to a computer and perform aninventory function in addition to regular cash register func-tions. One of the cash registers at the checkout end wasspecifically set up to give discounts for employee purchases.Another cash register was located at the courtesy deskwhich is near the cash operations office near the rear of thestore. Employees were able to make their purchases at theemployee register at the front of the store or at the courtesydesk and receive their discounts.When the Coram store had its grand opening in August1976, Richard Dixon was the general store manager andremained in that position for all periods pertinent to thiscase. Louis D'Angelo was the operations cash manager whowas in charge of the cash office and the financial operationsof the Coram store. He remained in that position from theopening of the store until June 1977 when he was trans-ferred to another Respondent store which opened at NewHyde Park, Long Island. He was replaced by Steve Schiac-chitano. Joseph Cipriano was the seasonal section managerand a supervisor and remained in that position through allperiods pertinent to this case. Luigi Bove was an assistantstore manager at the Coram store until he was transferredduring the summer of 1977 to Respondent's New HydePark store. Roger Nagel was an assistant in operations andwas placed in that position at Coram around January 1977.Joseph Delaney was a section manager of the Coram store.Norena Baird was the personnel head at the Coram storeuntil late in 1977, and she reported to Respondent's arearepresentative Douglas Douglas who was later replaced byKenneth Barckett. The personnel department came underJoseph Scarlett who was the East Coast personnel managerand was stationed at Garfield, New Jersey.The Union began organizing activities at the Coram storein the fall of 1976 by passing out leaflets and shopping bags,seeking some response from employees. Respondent wasaware of the Union's activity and issued a memorandum toits employees warning them of the serious implications ofsigning union authorization cards. Store Manager Dixonand Cash Operations Manager D'Angelo told employeesthat employees who signed authorization cards would losecertain of their rights as employees and that the employeesdid not need to join the Union to get the benefits that theywere receiving and that their benefits were the same as theemployees at the unionized stores in New Jersey.When Respondent began its operations at Coram therewas a local ordinance restricting operations of various busi-nesses on Sunday. Respondent's business hours were suchthat it needed both full- and part-time employees. Full-timeemployees worked during the daytime hours while part-time employees worked evening hours and Saturdays. Someemployees, usually on a rotating basis, worked Sundays aswell. Respondent started its store with over 200 employeesand gradually cut down to approximately 190 employeesduring the times pertinent to this case. Respondent beganopening on Sundays and apparently was successful in itscontesting of the local "Blue Law."The alleged 8(a)(3)'s in this case were either cashiers,head cashiers, or employees of the cash office and were allpart-time employees. The three employees who were dis-charged, Kathy Wagner, Trudy Zotto, and Lois Tetrault,were married with some family responsibilities and soughtand obtained part-time employment from Respondent atthe Coram store. Lorraine Libynski, who was suspended byRespondent, was employed by Respondent as a part-timecashier.Depending upon the volume of business, Respondentwould have all or some of the cash registers at the front endoperating with cash register operators. These cashiers wereunder the direction of a head cashier and there were usuallytwo head cashiers appointed for each shift. The principalhead cashier or runner would act in this capacity exceptwhen she was off the floor or busy for various reasons andthen a second head cashier, usually junior to the head cash-ier, would operate as a runner as well. At times they wouldboth act as head cashiers. When the second head cashierwas not needed in that capacity, she would normally oper-ate a cash register. Thus there were two runners or headcashiers for the day shift as well as two runners or headcashiers for the evening shifts at all times. The head cash-iers would have the responsibility of assigning cashiers tocash registers, assisting in approving checks, and would re-move unused cash register drawers and transport them tothe cash office. Runners would inspect checks to see if thecashiers had completed the necessary information, that anauthorization from the courtesy office was received, and if acheck exceeded a specified amount, they were supposed tophotograph the customer as well as have the cash officecheck with the bank to make sure such an account existed.At times during a shift, "pulls" would be made by anemployee of the cash office bringing a rolling safe to thefront of the store and removing amounts of money fromcash registers, noting the cash registers from which thoseamounts were taken. When the store was closed for theevening, the register drawers would be taken to the cashoffice where final tabulations would be made by the cashoffice personnel and the register tapes and amounts ofmoney would be tabulated and checked out.The cash registers would note on the tape and in thecomputer whenever the cash drawer was opened. If a regis-ter was not working properly, a "pop" key might be used toopen the cash register drawers. "Pop" keys were kept in thesafe in the cash office, and only certain persons were autho-rized to use them. Since the operation of the Sweda ma-chines was somewhat new, a Sweda cash register employeewas on the premises at various times and could also get intothe cash registers to repair them.When the cash register employees were trained by D'An-gelo, they were given a manual. According to the employ-ees, D'Angelo went through the manual with them, readingthe various sections, and stating that some of the proce-dures were standard and some did not apply since theywere using new equipment. One illustration in the manualwas that of a check, and on it certain things were noted thatthe employees should look for. The check contained an im-printed name, but the manual did not specify that this wasone of the things the employees must check before approv-ing a check.66 TWO GUYS DIS(COUNT DEPARTMENT STORESKathleen Wagner was hired as a part-time cashier, aswere Lorraine Libynski, Lois Tetrault, and Trudy Zotto.Tetrault attended cash register training only briefly becauseher prior experience with cash operations was noted andshe was moved to the cash office under D'Angelo, in chargeof the cash office in the evenings in a nonsupervisory cate-gory. Zotto received practically no cashier training and wasplaced in the sign shop.Wagner, after operating as a cashier for a short time, wasmade a head cashier junior to Lori Pinata on the eveningshift on the days she worked.Wagner and Libynski were attracted to the Union andstarted attending union meetings in the early fall of 1976.Wagner and Libynski talked about the advantages of theUnion to other employees during breaktimes. Trudy Zottobecame interested in the Union during November andthereafter attended union meetings.D'Angelo, who had told Tetrault that he relied on her torun the cash office in the evening and got her a raise for thatposition so that he could get away from the store, ques-tioned Tetrault during October and November concerningthe Union, asking if she had heard of any union talk or ofany union meetings and if she knew how many of Respon-dent's employees were interested in the Union. He told Tet-rault that the employees at Coram were receiving the samebenefits as the unionized employees in Respondent's NewJersey stores and would get no benefits from joining thisUnion. D'Angelo did not specifically deny Tetrault's testi-mony and I credit her that it occurred.When Tetrault was moved into the cash office, sheworked some Sundays when the store was just gettingstarted, but told D'Angelo that her work on Sundays cre-ated a number of problems with her personal life and saidthat she could not work Sundays any more and offered toresign. D'Angelo told her that there would be no problemin her not working Sundays, that he needed her to run thecash office in the evenings, that she was invaluable to him,and that he could get others to work on Sundays becauseSunday was a premium payday.In September or October, D'Angelo was losing one of thecash office employees and heard that sign shop employeeTrudy Zotto had experience in handling cash and ap-proached her about moving into the cash office. Zotto toldD'Angelo that she liked the sign shop because there, as theprincipal employee, she was assured she would not be laidoff, and because the sign shop did not work on Sundays andshe liked Sundays off to be with her family. D'Angelo toldher that if she moved into the cash office, he could assureher that she would not be laid off and that she would nothave to work on Sundays.D'Angelo's testimony in regard to Tetrault and Zotto notworking on Sundays as somewhat equivocal with his testi-mony as he had told them he would do the best he could forthem so they would not have to work Sundays. I do notcredit D'Angelo's equivocating testimony because he didnot deny the clear convincing statements of Tetrault andZotto, but glossed over them with his responses. He did notcomment on Tetrault's offer to resign if not working Sun-days would cause a problem or deny Zotto's statement thatshe would not move from the sign shop if the move meantworking on Sunday. Zotto volunteered and did work someSundays during the Christmas rush because of the volumeof work. I credit Tetrault and Zotto that D'Angelo gavethem the assurances of no Sunday work.B. Ecvnt. lFrom Dccoihm'r lhrolugh JanuanAround 7:30 p.m. Saturday evening, December 18, Loisletraullt called the front of the store and asked Head Cash-ier Lori Pinata to bring the unused cash register drawersfrom the front to the cash office. A while later Tetrault wentto dinner and after she returned. noticed that the drawershad not been brought back from the front. It was thenabout 9 p.m. and she called the front and Kathleen Wagneranswered the phone. She mentioned she had previouslyasked inata to bring back the drawers and Wagner saidthey would do so. Wagner and Pinata then removed fourcash drawers which had not been used at the front end cashregisters and placed the contents in bags and Wagnerwalked back a central aisle to the cash office. She testifiedthat Pinata watched her walk to the back and that the cashoffice was visible from the point where she left the cashregisters. After leaving the bags. Wagner returned to thefront to work. When the employees at the cash office startedchecking out the cash register drawers, they found that the10- and 20-dollar bills from three of the drawers were miss-ing and that the missing amount totalled $1,410. Tetraultimmediately called the front of the store and told Wagnerand Pinata to look around to see if the bundles of 10's and20's were somewhere around the cash registers or at thefront of the store. They did so but were unable to findanything. so reported to Tetrault and came back to theoffice. A daytime head cashier, Delores .oGrosso, cameinto the office and, according to Tetrault, was beratingWagner for the loss of the money. LoGrosso, who had nobusiness in the cash office, was told to leave. Tetrault tele-phoned D'Angelo at home and reported the problem. Hetold her to check with securit. The head of security wascalled, but refused to come to the store. D'Angelo told Tet-rault to write down everything that had happened and hewould check on it the next day, again advising her to checkwith security and sa ying they would hold all the employeesat the store for security. Again the head of security refusedto come. After checking through everything they could andTetrault writing all of the events, the employees left thestore sometime after midnight. On the next day, Tetraultand D'Angelo went over the events of the prior evening andtried to follow all possible angles as to what could havehappened. Tetrault told D'Angelo that she had talked toPinata around 7:30 p.m. and asked her to bring the drawersback, but that the drawers were not brought back until shecalled again at 9 o'clock and spoke to Wagner. Both Wag-ner and Pinata were interviewed and given lie detector testsand both were cleared. No other employees were given liedetector tests concerning this event. Wagner and Pinatacontinued to work during this period and there was no reso-lution of the cause of the loss of money.On December 27. Wagner was given a corrective discus-sion notice (C.D.N.) by Joseph Delaney, assistant cash op-erations manager. The C.D.N. stated that Wagner hadfailed to take the cash register drawers to the cash office onDecember 18 at 7:30 p.m. when she had been requested todo so and that she had not adhered to company policy67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequiring that cashiers transporting company funds must beescorted at all times. Wagner told Delaney that she hadnever been requested to bring the cash register drawershack at 7:30 p.m. and denied that there was any companypolicy requiring the use of escorts. Wagner refused to signthe C.I).N. and said she would turn it over to the Union.Pinata also received a C.D.N. and both she and Wagnerwere suspended for 2 days.The cashiers and cash office employees who testifiedstated that they did not know of any escort policy require-ment for cash-carrying employees. One employee testifiedshe remembered this being suggested and D'Angelo, afterbeing questioned further, said it was a suggestion. It is clearthat no one ever used an escort until after this incident andonly after it did D'Angelo issue a notice requiring employ-ees to use escorts when carrying company funds. It is alsoclear that supervisors both in the cash office and on thefloor could see and observe that no escorts were used priorto that time and no one was ever instructed to do so. Noneof Respondent's witnesses said an escort policy was en-forced prior to D'Angelo's late December memorandum.Trudy Zotto testified that after the money was missing, butbefore Christmas, she was walking from the sign shop to theemployees room and heard Cipriano say to McWilliamsand three girls from the clothing department that KathyWagner was union and they should stay away from her.This would have occurred prior to Wagner's receipt of theC.D.N. and suspension.When Wagner reported back for work on January 3, fol-lowing her suspension, she noticed that her name had beenremoved from the head cashier section of the work scheduleand was in the cashier section. Wagner told Pinata, whowas still the head cashier on the evening shift, that shewanted to talk to Delaney to find out why she had beendemoted. Pinata agreed but asked Wagner to process a bas-ket of returned items while waiting to see Delaney. Whileworking on these returns, a head day cashier, Florence Da-vies, paged Wagner over the public address system. Wagnerwent to the front of the store and Davies told Wagner toopen the employee discount register and wait on a cus-tomer. Wagner told Davies that she was expected at theback of the store to speak to Delaney. Davies insisted thatWagner open the register and take the sale. Wagner agreedto do so, but again told Davies that after the sale she wasgoing to go speak to Delaney. Wagner opened the cashregister, took the sale, closed the cash register since no oneelse was on the line, and went to the back of the store whereshe spoke to Delaney.Patricia Scanlon, another cashier, was within 2 or 3 feetof Wagner and Davies as they were talking, and testifiedthat the conversation had been carried on in normal tones,that there were no raised voices, and no indication of anyanger by either of the participants. Davies was not called asa witness.On January 5, D'Angelo gave Wagner a second C.D.N.which said she had been insubordinate to a head cashier,had refused to operate a register when instructed to do so,and had not declared her money into the register when shetook it over at the start of the shift. Wagner told D'Angelothat when cashiers from the second shift took over therewere no procedures for them to declare their funds into thecash register. D'Angelo crossed out that allegation on theC.D.N. Wagner denied that she had refused to open herregister or that she had an argument with Davies. D'Angelodid not accept Wagner's statement, but gave her a 3-daysuspension in addition to the C.D.N. Wagner told D'An-gelo she would also turn this notice over to the Union andreminded D'Angelo of her union activities. He answeredthat he knew what was happening, that there were prob-lems with her, and he was upset with her. D'Angelo alsotold Wagner that some people in the store did want aunion, but it would never come into that store. Respon-dent's only testimony regarding this event was D'Angelostating that complaints had been made to him of insubordi-nation by Wagner.Union meetings were held on January 6 and 20. Wagnerand Libynski attended both. On January 8, Wagner andLibynski were shopping during the day in the Coram storeand were approached by Assistant Store Manager McWil-liams who told them they were being followed through thestore by the company security staff and asked what theywere doing in the store. They told him they were shopping.They observed the security staff following them as theymoved through the store.On January 11, Libynski worked in the morning for 5hours on inventory and then punched out and was due toreturn for her regularly scheduled evening work at 5:30p.m. When she returned, she found that her timecard wasnot in the rack and she was asked to report to store man-ager Dixon. Dixon told Libynski he was giving her a CDNfor being insubordinate to a head cashier and refusing tofollow an order. When asked what he was referring to, Dix-on said that she had been insubordinate to Daytime HeadCashier Patricia Crowley on the previous day and becauseof that, was being suspended for 3 days. Libynski gave herversion of the incident, saying she had reported for workearly on the evening shift and at the front near the cashregisters, Patricia Crowley, who was operating a cash regis-ter, asked Libynski to take over her register so that shecould leave. Libynski told Crowley she would have to checkwith Florence Davies, who by that time had been made theevening shift head cashier, and asked Davies what sheshould do. Davies asked Libynski to observe another em-ployee closing out a cash register and, after noticing thatone other cashier had a line of customers and was nearingcompletion of closing out her register, asked Davies if shewanted her to take over that particular register and wastold by Davies to do so. Libynski continued to nrn thatregister. Dixon refused to change his position on the CDNand the suspension. Libynski also told Dixon that she didnot like running the employees cash register since therewere always some problems with overages and shortages onit. Dixon adhered to his decision and Libynski was sus-pended for 3 days.When Kathleen Wagner, after her second suspension, re-ported back for work on January 13, she noticed her time-card was missing from the rack. She met with D'Angeloand Dixon in Dixon's office where Dixon handed her aC.D.N. and said Respondent was having a lot of problemswith her. The C.D.N. had been prepared on January 7 andsaid she had improperly accepted a customer's check inviolation of store policy, had violated company policies inthe past, and would be discharged. This alleged violation68 TWO GUYS DISCOUNT DEPARTMENT STORESwas her acceptance of a check without an imprinted nameon its face when she had been acting as a head cashier onDecember 23. She told them she had inspected the check tomake sure that everything was on it, noted that the amountof money was $209.75, and that ordinarily they would insiston taking a picture of the person. When she had called thecourtesy office she told them there was no name on thecheck, that the amount was that much, and asked if theywanted a picture taken of the person or the bank called. Shewas told by the check authorizer to approve the check as itwas and given an authorization number. Despite her expla-nation and her statement that she knew of nobody else whohad ever been written up for this, Wagner was terminated.There was considerable discussion and testimony as towhether Respondent's manual demanded that checks beimprinted with the person's name. Although the manualshows a check with a name imprint, nothing in the instruc-tions that accompany the picture states that the imprintedname is essential in order for the check to be accepted.Respondent's record of returned checks, called the "N.G.Check Log," shows other checks which have been returnedwithout a name imprinted. The check in question was writ-ten up in the "N.G. Check Log" and the company policyviolation listed was not the lack of a name, but rather thatthe bank was not called, which would have been the checkauthorizer's responsibility. The "N.G. Check Log" showsthere were other checks which were accepted with no im-printed name, one on December 18 and two on December17 for lesser sums of money and a fourth check on April 6with the company policy violation listed as "no name oncheck," "out of town," and "no phone number." Thosechecks can be traced back to whoever authorized them inthe office and to the head cashier who was on duty. Despitethis, and despite Respondent issuing a notice in early Janu-ary by D'Angelo stating that only imprinted checks wouldbe accepted, none of the persons involved in accepting thesefour checks was ever given a disciplinary notice or suspen-sion of any kind or, as far as we know, ever spoken to aboutthe problem.On January 20, a union meeting was held at the inn atMedford. Union business agent Velez asked Trudy Zotto ifshe recognized anyone in the bar area outside of the meet-ing room. Zotto left to check and saw Joseph Cipriano,Respondent's clothing manager, seated at the bar. She re-ported this to Velez. Later the meeting site was changed tothe Centurion Inn.When Lois Tetrault came back to work January 24 frombeing off due to a back injury, D'Angelo told her he haddischarged Wagner for accepting a check with no nameimprinted on its face and said that Wagner was working forthe Union. Shortly thereafter, Delaney made a similar com-ment to Tetrault which Zotto overheard.Trudy Zotto testified that she went to the Coram store onSunday to do some shopping and while there met employeeJulie Pratt who was on her way to lunch. She said she knewthat others had tried to talk to Pratt about the Union, butthere had always been management around. She askedPratt to go with her into the ladies room and while in therelooked around to make sure nobody else was present andasked Pratt if anybody had talked to her about the Union.Pratt said she had not been able to get a straight answerfrom anybody and she wanted to hear both sides. Zotto toldher she would have somebody talk to her, gave her a unioncard, and left. On the following day, Pratt mentioned to hersupervisor, Lucille Chabot, that it had appeared odd tohave somebody look under the stalls in the restrooms tomake sure no one was present before talking about theUnion. Chabot discussed this with D'Angelo. A day or twolater, D'Angelo talked to Lois Tetrault. He told Tetraultthat a girl from his office (meaning the cash office) and agirl from the jewelry department (Pratt) were having aunion discussion in the ladies room and that the girl fromthe cash office went to the extent of looking under the stallsfor other people to make sure nobody was listening. Heasked Tetrault whether they were both thinking of the sameperson. When Tetrault did not answer, D'Angelo said itwas Trudy. Tetrault said she did not believe it, that sheknew Zotto had never talked about the Union to anybodyon working time. D'Angelo said he was very disappointedand upset to hear that one of the girls from his office wasinvolved with the Union. A few days later, Zotto askedPratt, about hearing about it from Tetrault, whether Pratthad told anybody about their conversation. Pratt said shehad spoken to Chabot about it. Pratt then approached Cha-bot and Chabot admitted that she had given the informa-tion to one of the managers. Chabot told Pratt that Dixonhad learned it was Zotto who had spoken with Pratt in theladies room and that they had suspected her of being asso-ciated with the Union.D'Angelo called a meeting of the employees in the cashoffice on March 10 prior to a union meeting which wasscheduled that evening at the Centurion Inn. He told theemployees that if they were thinking about going to themeeting to be careful since the Union could get rough andto be clear on what was said. D'Angelo asked Tetraultwhen she reported to work what time the meeting was dueto start. Tetrault said she thought it was 10 p.m. She saidD'Angelo appeared to be surprised and said he thought itwas due to start at 8 o'clock.The meeting at the Centurion Inn was held in a down-stairs room and the stairs to the room were by the bar.Wagner left the meeting at one point and went upstairs tothe ladies room and when she passed the bar, saw Ciprianoand Respondent's assistant store manager, Luigi Bove, sit-ting at the bar. Wagner mentioned this to Union Represent-ative Jacqueline Barnes who went upstairs and looked atthe two men. Barnes testified that later she saw the individ-uals again at the store and learned that their names wereCipriano and Bove. When the meeting ended, Wagner,Zotto, and Barnes left the meeting and saw Cipriano andBove still sitting at the bar. They noticed that some of theemployees who had attended the meeting joined Ciprianoand Bove at the bar.The following night D'Angelo asked Tetrault to comeinto his office and told her that he was upset because hername had been mentioned at the union meeting the previ-ous night. She said that she was upset by that. He askedwhy her name had been used and she responded that it mayhave come up in connection with her giving a statement toan attorney from the National Labor Relations Board re-garding the C.D.N. which had been given to Wagner at thetime when the cash was missing.Although it is difficult to tell from the testimony whetherit was at that time or on a second occasion that Tetrault69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold D'Angelo about being contacted by an attorney fromthe NLRB, she did tell him that she felt Wagner's C.D.N.had been written improperly in that she had called Pinataat 7:30 p.m., told Pinata to bring back the cash drawers,and that she had not spoken to Wagner until around 9o'clock that night. D'Angelo said that it was unimportantand Tetrault said she did not think it was.It is clear that management knew of the location and thetime of the union meeting and that we have identification ofthem at a point where they could see everyone who wentinto the meeting, by three witnesses, and their presencethrough the duration of the meeting. Bove and Ciprianoclaimed that they had been at the Centurion Inn on onlyone occasion when Bove was being transferred to anotherstore. The transfer occurred around June. They were notcertain of the date and under further examination it becameclear they could have been there on other occasions. Thetestimony of Wagner, Zotto, and Barnes is more credibleand I credit their version of the incident, discredit Ciprianoand Bove, and conclude and find that as Respondent'sagents they were engaged in surveillance of employees'union activities. Added to this is D'Angelo's questioning ofTetrault in regard to what had occurred at the meeting,telling Tetrault that her name had been mentioned. Thisundenied incident is clear evidence that D'Angelo gave Tet-rault the impression that the union meeting and the unionactivities of Respondent's employees were under Respon-dent's surveillance. I find and conclude that this action alsoviolated Section 8(a)(1) of the Act.Sometime in March, Respondent's area personnel super-visor, Douglas Douglas, asked Lois Oakley whether unionpersonnel had been at her home and when she admittedthey had, he asked if she had talked to them and what theoutcome was. Douglas did not testify. This interrogation ofOakley is violative of the Act and, additionally, creates animpression that her activities were under Respondent's sur-veillance in that Douglas appeared to know that union per-sonnel had been at Oakley's home. About a month later, anew area personnel representative, Kenneth Barckett,Douglas' replacement, also questioned Oakley, saying hehad heard union representatives had been at her home.Oakley told him she wanted to find out what was good andwhat was bad about unionization and Barckett told her thatthe Union was infringing upon her rights by coming to herhome. This interrogation is a repetition of Douglas' viola-tive conduct and constitutes separate 8(a)( ) violations, andI so find and conclude.During a discussion of the Union, Supervisor Chabotasked Julie Pratt if she had signed an authorization card,telling her that employees were wrong if they felt they werenot waiving rights by signing such cards. Such a question isunlawful interrogation and violates Section 8(a)(l) of theAct, and I so find and conclude.Kathleen Wagner testified that on an occasion duringApril when she had a union meeting scheduled at her homeand on several other occasions when union meetings werescheduled at her home, she recognized Joseph Cipriano'scar and saw him drive very slowly by her home.Cipriano denied that he had ever done so. Both identifiedhis car as a Lincoln. Their description of its color varied abit, but was sufficiently close as to be acceptable. As I havefound Wagner to be a rather truthful witness and Ciprianowas somewhat vague and evasive, I credit her and find thatCipriano's actions in driving past Wagner's home whenunion meetings were scheduled violated Section 8(aXl1) ofthe Act in that it created an impression that Cipriano wastrying to surveil the union activities of Wagner and otheremployees.Prior to the consolidation of the first two complaints inthis case, a hearing was scheduled in one of the cases onMay 18. Tetrault received a subpoena to testify in that caseand notified D'Angelo by showing it to him and telling himthat she would not be reporting for work. D'Angelo askedwhy she had gotten the subpoena and said he would checkwith the Company's lawyers to see if she would have toattend the hearing. The following day he called Tetrault athome to tell her that she would have to appear and asked ifshe would speak to the Company's lawyers in Garfield.When Tetrault came to work that evening, she told D'An-gelo she did not think she would do so since she had alreadygiven an affidavit to the NLRB and did not think her state-ment would help D'Angelo, but instead might hurt him.D'Angelo asked what kind of questions she had been askedby the Board representative and she mentioned that shehad been questioned concerning the C.D.N. given to Wag-ner. D'Angelo asked what else she had been questionedabout and she responded whether management had askedabout union meetings and that she had reported that D'An-gelo had wanted to go to a union meeting to debate theunion representative. He said he could not do that and shesaid she knew it. He inquired again as to what else theBoard representative had asked her and she told him shehad been asked questions about the Company's presence atunion meetings. Thereafter D'Angelo avoided Tetrault.Trudy Zotto was told by a union representative that Per-sonnel Representative Norena Baird had told people at aTupperware party that Zotto was going to receive a C.D.N.When she reported for work the next evening, Zotto soughtout D'Angelo or Nagel and not finding them present, spoketo Dixon, asking about a C.D.N. Dixon said he had signedone, but had given it to D'Angelo.The following morning Zotto went to the store to seeD'Angelo about the C.D.N. and told him she thought itwas very bad that a personnel manager would discuss em-ployees at a Tupperware party. D'Angelo agreed and gaveZotto a copy of the C.D.N. It stated that she had cashedher own personal check from funds in her own cash drawer.Zotto asked if the check had been in courtesy drawer A andD'Angelo said it had. He said he assumed that she wouldrefuse to sign the C.D.N. She said she would not and woulddo whatever was necessary to have it removed from herpersonnel file.That evening Barckett was in the store and asked anotheremployee if she were Zotto. The employee told Zotto thatshe had been mistaken for her and told her that a man fromthe main office was there. Zotto sought out Barckett andtalked to him in Baird's office. She explained that she wasconcerned about the C.D.N. since it alleged an actionwhich to her would be a gross violation of proper policy,stating that she had not done so. She told Backett that shewas being railroaded because she supported the Union andwas seeking to organize the store. She told Barckett thatemployees were afraid to be seen with her and that Respon-dent had already railroaded Wagner out of the store be-70 TWO GUYS DISCOUNT DEPARTMENT STOREScause of her union activities. Barckett asked if she wouldconsent to a meeting with himself, D'Angelo, and Dixon.She responded that she would meet with D'Angelo, butwould like a witness present. Barckett told her she was thefirst person who ever had the nerve to tell him that she wastrying to organize a union. She told him it did not takenerve, that she knew that was her right, and she was withinher rights and was not doing anything unlawful.Zotto explained that she had wanted to make a purchaseand had called a girl in the courtesy office to take the pur-chase and accept the check. The girl, Karen McClusky, hadput Zotto's social security number on the back of the check.which was the normal method for identifying employeechecks, and had cashed it from the cash register and notfrom courtesy drawer A, though it was the same cash regis-ter.On the following day, they met in the office and D'An-gelo stated that he found out that Zotto had not cashed herown check, that Karen McClusky had done so. Zotto statedthat she had agreed to the meeting only if no one would bewritten up for it and D'Angelo said that no one would be.D'Angelo said that the check should have been fullystamped the way all checks were supposed to be and that hehad received the check without knowing whether it hadbeen in the cash register or in either of the courtesy draw-ers. Zotto said that he could have checked it out by check-ing against the tape listing which would have been in cour-tesy drawer A. D'Angelo did not deny that. Zotto furtherstated, as did other employees, that all that employees hadever done in taking a check from other employees was toput their social security number on the back of it. Zottospecifically testified that there were occasions when she didso with D'Angelo present and nothing had ever been saidabout this method of identifying employees' checks.Barckett stated that he would tear up the C.D.N. andoffered to tear up her copy. She refused and kept it. Barc-kett told D'Angelo that Zotto felt she was being railroadedbecause of her union activities. D'Angelo said that was notso because he had known that she had been organizing forthe Union since November. Zotto replied she knew thatsince D'Angelo had discussed it with Tetrault.At the beginning of June, the Union filed a charge con-cerning the notice given to Zotto, and a complaint was is-sued shortly thereafter.On June 13, a New York State unemployment hearingwas scheduled for Kathleen Wagner since Respondent hadcontested her eligibility to receive benefits. Zotto, Tetrault,and a union representative accompanied Wagner to thehearing. The New York State referee asked for the names ofthose present and then adjourned the proceeding to a laterdate. That evening when Tetrault reported for work, shementioned to Delaney that she had been at an unemploy-ment hearing that day. He replied that she did not have totell him, that Norena Baird came back and within minuteseverybody in the store knew it.In June, employees Kathleen Wagner, Trudy Zotto, Lor-raine Libynski, and others participated in handbilling thestore area with union literature. The handbilling was thesubject of pictures and a story by the local newspaper, "TheLong Island News." Although not used in an issue of thatpaper dated July 1, a picture was posed and taken of Tet-rault being given a handbill by those present. A pictureidentifying Wagner, Zotto, and Libynski as handbilling forthe Union was published in that issue of the paper alongwith some comments by Zotto.About the third week in July, Delaney told Tetrault thatthere was a new store policy instituted by Steve Schiacchi-tano, the cash operations manager who replaced D'Angelo,which required that all cash office employees would have towork on some Sundays. Tetrault, who realized that the onlytwo people in the cash office who would be affected by thiswere herself and Zotto, told Zotto of Delaney's statement.That evening they contacted Schiacchitano regarding thispolicy since Tetrault was aware that she was scheduled forwork the following Sunday, July 24. The two explained tohim how and why they were in their positions and why theywere not doing Sunday work since D'Angelo had madethose agreements with them. He stated that this was a newpolicy and that everyone would have to rotate working onSundays which would amount to working every third Sun-day. Tetrault said she was unable to do so and asked whatthe alternative was. He was unable to give her an answer,but said he would speak to Dixon and talk to Zotto andTetrault later. Schiacchitano told Tetrault he would excuseher from working on July 24, but she would be scheduledagain in 3 weeks.Lois Oakley testified that another employee in the cashoffice told her that Zotto and Tetrault were being scheduledfor Sunday work so Respondent could rid itself of them.Oakley told Zotto the following day that things were ex-pected to happen on Sunday since the day office employeesexpected Tetrault to be working that day. Zotto told Oakleyshe had been excused from doing so. Oakley told Zotto ofthe statement of the other employee. Neither Zotto nor Tet-rault worked on July 24, but worked their remaining sched-uled days the following week.The fact that such rumors were being circulated in thecash office demonstrates the attitudes and beliefs of the em-ployees.Day cashroom employees met with Barckett, Dixon, andSchiacchitano on July 28. One of the questions raised wasthat certain employees had not been working Sundays.There were indications that some of the daytime employeeshad complained about this over a long period of time. Oak-ley heard that Zotto was to be fired and that Tetrault wouldbe fired the following day. That evening Wagner calledZotto and attempted to warn her of a possible discharge.Zotto went to work and was told that Barckett wanted tosee her. With Schiacchitano present, Barckett asked Zottowhat arrangements had been made with D'Angelo. She de-scribed how he had asked her to move from the sign shop tothe cash office with explicit promises. Barckett said hewould see what arrangements he could work out and themeeting ended. A little while later, Zotto was called intoDixon's office where Dixon said he had spoken to D'Angeloand D'Angelo had denied making any such arrangements,stating that he had only said he would try to make somearrangements. Zotto told Dixon that if D'Angelo said that,he was lying. Dixon told Zotto that if she could not workSundays, he could not use her. She asked for her separationpapers and Schiacchitano suggested she work the remain-der of the evening. She did not do so.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the following day, Tetrault went to pick up her pay-check and saw the week's schedule showing her as sched-uled to work on Sunday, July 31. Tetrault sought Schiacchi-tano and reminded him that he had previously said shewould not be rescheduled for Sunday work for 3 weeks.Schiacchitano told her that if she was not able to workSundays, he did not need her. Tetrault asked for her separa-tion papers.Although Respondent claims that the Sunday work pro-vision applied to all nonmanagerial employees, the GeneralCounsel produced an exhibit from Respondent's recordswhich demonstrated that some of Respondent's employeesdid not work on Sundays and several worked very rarely onSundays.Following the discharges of Tetrault and Zotto, Tetrault,while in the store shopping one day, was asked by otheremployees why she quit and told them she had not quit buthad been discharged. When Zotto and Tetrault applied forunemployment compensation, Respondent contested,maintaining at one point that Zotto had quit without no-tice. This position was subsequently changed.An assistant store manager named Miller told Libynskiin September 1977 that it was not necessary for her to wearher union button on her smock, that it was not part of theuniform, and he did not want her to wear it. Libynski tookthe button off the smock, but wore it on her shirt collarwhere it was still visible.Oakley, who had been subpoenaed for the hearing in thismatter in October, told an assistant operations manager,Carlino, of the subpoena and that she would be attendingthe hearing. Later that day, Carlino told her that the Com-pany knew about her and the Union. When she asked Car-lino if she was supposed to hide it, he responded that he wastelling her to watch her step.Respondent's performance evaluation of Oakley in Sep-tember had been good, but on the same day she told Car-lino of the subpoena, Carlino told her she was not measur-ing up to the job she was supposed to be doing and that shehad to shape up by Friday or she would be out. Oakleybecame upset and spoke to another assistant store manager,Nagel, about this and was told that she was not conformingand acting like a manager. She was not a manager.Shortly thereafter, Luigi Bove, who had been transferredto the New Hyde Park store was in the Coram store andspoke to Oakley. He told her he had heard she was causinga lot of trouble. Oakley denied being a troublemaker, butBove insisted that was what he had heard.Respondent's Coram merchandise manager, Mancini,told Oakley that he had thought she was his friend. Whenshe asked what he was talking about, he responded that shehad turned "rat" and refused to comment further.Lorraine Libynski was present throughout the first partof the hearing and testified that she had been instructed bythe General Counsel to return for the continued part of thehearing, that she was still under subpoena. On Friday, No-vember I, Libynski told Nagel that she would be gone thefollowing week to appear in court and that the hearing wasstill in progress. Nagel told her that she would have to takea leave of absence. She asked why, telling him that she wasunder subpoena but would still be able to work weekends.Nagel said he would speak to Dixon, but felt a leave ofabsence would be best. Nagel then asked her to come to hisoffice where he talked to her about a written disciplinaryslip he had. He stated that she had more than six absencesfor the year. Libynski answered that she had been caringfor her mother during her illness in August and had re-ceived permission to do it and had been absent pursuant tosubpoena during the first part of the hearing. Nagel saidthat he understood that, but it did not rectify the fact shewas over her limit of absences for the year. She askedwhether such a written slip would go into her personnel file.He told her that it would not, that he was just talking to herabout it. She asked why the thing had been written up then,and Nagel said he was going to tear it up and did so.Nagel testified that he spoke to Lorraine Libynski abouther absenteeism since his secretary had pointed out howmany absences she had had. Although he said she told himshe needed to be off for the week for court appearances, shedid not tell him that she had been subpoenaed or whatcourt appearance it was. He corroborated the remainder ofher testimony. During cross-examination, Nagel admittedhe knew that Respondent was involved in an NLRB pro-ceeding, that Libynski had been subpenaed and had been atthe NLRB proceeding the previous week, and that the hear-ing was scheduled to be continued the following week.Nagel's attempt to evade the issue is clear and that hewas harassing Libynski because of her NLRB proceedingand scheduled presence at it is easily seen. Although thetechnical infraction notice, as he termed it, was not madepart of Libynski's personnel file, the fact is that he did callher in and discuss absenteeism and that she should take apersonal leave of absence. This was a patent attempt toharass an NLRB witness. In the same vein is the multiplecomments by many supervisors to Oakley, recited above,and such campaign was an obvious attempt to harass awitness under subpoena for an NLRB hearing. Such con-duct violates Section 8(a)(1) of the Act, and I so find andconclude, and it is a close question as to whether such vio-lates Section 8(a)(4) of the Act.C. Analysis and ConclusionsIn attempting to rebut the General Counsel's case, Re-spondent used Richard Dixon, Joseph Cipriano, LuigiBove, Roger Nagel, Louis D'Angelo, and Kenneth Barckettas witnesses. As noted previously, Respondent did not pro-duce any other witnesses who were directly involved in sup-posed confrontations with some of the General Counsel'switnesses, but instead relied on second and thirdhand re-ports. It was clear from the testimony of D'Angelo andDixon that their investigations of such instances did notproceed to the point where they questioned the accused asto the accused's version of the event. This attitude appearsto have been expressed by D'Angelo when, in issuing theC.D.N. against Wagner, he told Tetrault that the discrepan-cies did not matter, implying that it did not matter whetherthe facts were correctly spelled out or not.The facts concerning the three C.D.N.'s given to Kath-leen Wagner establish that Respondent was not interestedin the actual facts of the situation, but was more interestedin disciplining Wagner and dealing with her much moreharshly than any other employee.Taking the first event, it is clear from the facts, and isundisputed as far as the testimony goes, that it was Night72 TWO GUYS DISCOUNT DEPARTMENT STORESHead Cashier Lori Pinata who neglected for an hour and ahalf to remove the unused cash drawers from the cash reg-isters following Tetrault's request. Despite that and Tet-rault's testimony that she told D'Angelo of the day follow-ing the loss of the money and later repeated it to him afterhe had written up Wagner in the manner which indicatedthat it was Wagner's fault despite her being the junior headcashier, D'Angelo brushed that aside as an immaterial is-sue. Similarly, the punishment was different in that Wagnerwas demoted from her position while Pinata was kept on.When Wagner sought clarification of this demotion from aRespondent supervisor, a small discussion became a large-scale problem by Respondent's lights, and Respondentagain disciplined Wagner. The facts of this second situationshow clearly that nothing much of any import happened,that Wagner did perform the actions requested of her, andthat she did not leave the cash register without permission.The events detailed as to the unimprinted check showclearly that Respondent disciplined Wagner while not disci-plining any other person who was ever involved in such anincident, even when an incident occurred 4 months afterRespondent had issued specific orders concerning unim-printed checks.Such gross disparate treatment when contrasted with Re-spondent's knowledge of Wagner's union activities demon-strates clearly that the discipline exacted was for the pur-pose of punishing and ridding itself of a union advocate.I conclude and find that the three C.D.N.'s, the two sus-pensions, and the discharge were unfairly and unlawfullyissued against Wagner and that thereby, Respondent vio-lated Section 8(a)(l) and (3) of the Act. I will recommendthat Wagner's personnel file be cleared of these notices andthat she be reinstated to her former position and madewhole.In the same manner, Respondent again blew out of allproportion an incident between Lorraine Libynski and ahead cashier who was at that time operating a cash registerand not acting as a head cashier. Libynski was known to bea friend of Wagner and similarly engaged in union activity.Respondent accepted or created a distorted version of anincident and suspended Libynski.One of the telling factors in deciding that these eventsviolated Section 8(a)(3) and (1) of the Act, as I find Libyn-ski's suspension did, was the fact that very few C.D.N.'swere issued. Here, Respondent in a period of a year, used agrossly disproportionate number of C.D.N.'s to chastiseunion adherents compared to the number of C.D.N.'s is-sued and the large number of the employee complement atthe Coram store.Having found that Respondent violated Section 8(a)(l)and (3) of the Act by its suspension of Lorraine Libynski, Iwill order that it rescind such suspension and remove thenotices and suspension from her personnel file and makeher whole for her loss.Respondent continued its antiunion practices, as was evi-dent in the discipline and discharge of Zotto and the dis-charge of Tetrault. Zotto's support for the Union becameknown in November according to a statement made byD'Angelo. Zotto had been a bank employee and was famil-iar with proper practices in cashing checks. Yet, D'Angelohad a C.D.N. prepared for her after a check of Zotto's wasfound in a collection of checks taken from the courtesy deskcash register. D'Angelo could have checked the tape listingfor Zotto's register drawer but did not bother to do so, butmerely prepared the C.D.N. and issued it on the basis thatZotto was in the wrong. Zotto's and Tetrault's activities, inboth assisting Wagner at her unemployment hearing, beingpresent and participating in the late June distribution ofunion literature, the change in D'Angelo's attitude towardsTetrault after she disputed the manner in which he hadissued the C.D.N. as regards Wagner, and the fact that shegave testimony through affidavits to NLRB personnel priorto the scheduled hearing concerning Wagner and the Junecharges and NLRB complaint as to Zotto, led to the con-frontation in July when Tetrault and Zotto were dismissedby Respondent. In these activities, Respondent kept up abarrage of various 8(a)(l) statements by D'Angelo and oth-ers as well as impressing upon the witnesses and variousRespondent employees that their activities were under sur-veillance by Respondent. This was clearly evident in Tet-rault's case from D'Angelo's statements to her.Although Respondent claimed it was enforcing a policyof everybody working on Sunday and not making a policychange in July, such a policy was unknown to the employ-ees prior to that time. Facts supplied by the General Coun-sel demonstrate there was no such universal policy for Re-spondent's employees.It was for good and sufficient reasons that D'Angelo hadmade agreements with both Tetrault and Zotto regardingtheir work schedules in the evenings and on Saturdays andexempting them from Sunday work in the cash office. Ifcontra to Respondent's claim, this was a new policy, then itwas announced only for the cash office employees and af-fected only the two union adherents, Zotto and Tetrault.Such a carefully drawn policy affecting only two people andallowing Respondent to rid itself of known union adherentswho also were witnesses in NLRB cases against it is toofortuitous to be given any credulity. Respondent did notproduce any credible testimony of the need for such a pol-icy, old or new, or that there was such a policy uniformlyenforced.Accordingly, I conclude and find that Respondent vio-lated Section 8(a)(1), (3), and (4) by the issuance of theC.D.N. to Zotto and by the discharges of Zotto and Tet-rault.Respondent, as shown by the testimony recited above,violated Section 8(a)(1) of the Act by the extensive actionsof its supervisors including the interrogation of employeesby D'Angelo, Chabot, Douglas, and Barckett and by thethreats made of Respondent retaliation by D'Angelo andChabot, Douglas and Barckett, and by the impressions ofsurveillance created by D'Angelo, Chabot, Douglas, andBarkett and by the actual surveillance engaged in by Cipri-ano and Bove, and the harassment of NLRB witnesses.D'Angelo's attempt to avoid the 8(a)(1) allegations wasnot credible as compared to the testimony of the GeneralCounsel witnesses which establish the facts. D'Angeloagreed that he asked Tetrault questions concerning Zotto'sunion activities. His denials of other alleged violations werenot specific in a number of instances and were not forth-coming in others. The testimony concerning interrogationof Oakley by Douglas and Barckett is undenied and theinterrogation of Julie Pratt by Lucille Chabot is undeniedas is the impression of surveillance created by Chabot.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the issue of the removal of a button by Libyn-ski at Miller's direction would seem to be minor since sheplaced it on her shirt collar where it was visible; the factthat Miller did not testify and that there was no rule shownprohibiting the wearing of buttons or other things on thesmock, and in the context of the whole campaign by Re-spondent against the Union, I find that this too violatedSection 8(a)(1) of the Act.In essence, the 8(a)(1) allegations contained in the var-ious complaints have been proven and have not been suffi-ciently met by Respondent's witnesses.II1. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II andtherein found to constitute unfair labor practices in viola-tion of Section 8(a)(1), (3), and (4) of the Act, occurring inconnection with Respondent's business operations as setforth above in section 1, have a close, intimate, and substan-tial relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent engaged in the unfair la-bor practices set forth above, I recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act as follows:Respondent violated Section 8(a)(4) of the Act by its dis-charges of Lois Tetrault and Trudy Zotto and its serving acorrective discussion notice on Trudy Zotto and further vio-lated Section 8(a)3) and (1) of the Act by its discharges ofLois Tetrault, Trudy Zotto, and Kathleen Wagner and bythe corrective discussion notices and the suspensions givento Kathleen Wagner and Lorraine Libynski and, to remedythese violations, it is recommended that Respondent offerTetrault, Zotto, and Wagner full and immediate reinstate-ment to their former positions, and make them and Lor-raine Libynski whole for any losses they may have sufferedbecause of Respondent's discriminatory treatment of themby payment to them of a sum which they would have re-ceived as wages for the periods that they were suspendedand/or discharged until they are fully reinstated by Re-spondent, less any net earnings for the interim. Backpay isto be computed on a quarterly basis in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977).'Further, Respondent is to remove and destroy the correc-tive discussion notices from the personnel files of Wagnerand Libynski,I further recommend that Respondent make available tothe Board, on request, payroll and other records to facilitatechecking the amounts of backpay due them and any otherrights they may be entitled to receive.Further, having found that Respondent violated Section8(a)(1) of the Act by the numerous acts and conduct de-tailed above, and since it is part of the purpose of the Act toprevent the commission of unfair labor practices, I recom-I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).mend that Respondent be ordered to cease and desist fromviolating the Act in the above or in any other manner.On the basis of the foregoing findings and the entire rec-ord, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by un-lawfully: (a) Interrogating employees about their ownunion sentiments and activities and those of other employ-ees; (b) threatening employees with the loss of benefits oremployment or with other reprisals if they supported theUnion; (c) creating an impression of surveilling the unionactivities of employees; (d) actually surveilling employees'presence at union meetings; and (e) harassing employeeswho were witnesses at NLRB proceedings.4. Respondent violated Section 8(a)(3) and (1) of the Actby discriminatorily discharging Lois Tetrault, Trudy Zotto,and Kathleen Wagner and by suspending Wagner and Lor-raine Libynski and by disciplining Zotto, Wagner, andLibynski.5. Respondent violated Section 8(a)(4) and (1) of the Actby discharging Lois Tetrault and Trudy Zotto and by disci-plining Zotto because they gave testimony and/or were thesubject of charges filed with the Board.ORDER'Upon the basis of the foregoing findings of fact and con-clusions of law and the entire record in this case consideredas a whole, it is recommended that Vornado, Inc., d/b/aTwo Guys Discount Department Stores of Coram, NewYork, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or suspending employees because oftheir known or suspected union sentiments and activities.(b) Discharging or disciplining employees because theygave testimony and/or were the subject of charges filedwith the Board(c) Interrogating employees about their own union senti-ments and activities and those of other employees.(d) Threatening employees with the loss of benefits oremployment or with other reprisals if they supported theUnion.(e) Creating an impression of surveilling the union activi-ties of employees.(f) Actually surveilling employees' presence at unionmeetings.(g) Harassing employees under subpoena to testify atNLRB proceedings.(h) In the same or any other manner violating the Sec-tion 7 rights of employees.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.74 TWO GUYS DISCOUNT DEPARTMENT STORES2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer reinstatement to and make whole Lois Tetrault,Trudy Zotto, and Kathleen Wagner, and make whole Lor-raine Libynski in accordance with the recommendations setforth in "The Remedy" in this decision.(b) Remove from the personnel or other files of employ-ees the corrective discussion notices issued to Wagner andLibynski.(c) Post at its store in Coram, New York, copies of theattached notice marked "Appendix."' Copies of said noticeI In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theon forms furnished by the Regional Director for Region 29.after being signed by an authorized representative of Re-spondent, shall be posted by Respondent immediatelythereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-nal.(d) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.National Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."75